DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments

Based upon the most recently submitted claims 1-18,23,24 the “smart apparatus” “configured to” is drawn to the structure of the device of fig. 5 as implemented as an electronic terminal not integrally formed in the vehicle, noting that the smart apparatus as claimed is recited distinctly from the vehicle, and is brought into the vehicle to interface with the vehicle.
The ‘portions’ and ‘sub-portions’ throughout claims 1-18,23,24 are drawn to respective logical functions implemented in a processor based mobile device 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 15, it is not clear how one subportion can comprise another subportion as the physical boundaries of portions and subportions have not been clearly defined in applicant’s specification.  The portions and subportions are being read as distinct logical functions.


Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,17,2-4,18,23, is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sharma et al (US 20140142958 A1).

-
As per claim 1, Sharma discloses a system configured for vehicle communication, comprising: 
a first smart apparatus (mobile phone, para. 6, and the mobile phones with microphones cited in para. 387 which are used with an associated vehicle to capture audio for watermark encoding) associated with a first vehicle (para. 389 vehicle) having a first horn (horns, para. 389) and configured to acquire a first target information (the encoded data as a communication technique, para. 103 for the watermark encoding para. 387) and a transmission direction information (para. 22 any or all of the attributes); 
a first horn control portion (102,104,106) embedded in the first vehicle (the horn is contained in the vehicle) and configured to control the first horn (via audio out of fig. 1) in the first vehicle to send a first sound wave signal (generated sound, para 389) modulated by the first target information (the encoded data as a communication technique, para. 103, via the embedding stage 104, also the encoded data for watermark encoding for communication  as per para. 387-389) to a second vehicle (the other of the vehicles in communication, para. 389) based on the transmission direction information (the attributes are used for the watermark/communication data encoding); and 
a second smart apparatus (the mobile phones in other vehicles para. 387) associated with the second vehicle and configured to receive the first sound wave signal and demodulate the first sound wave signal (watermark decoding requires demodulation at the second mobile phone/second smart apparatus to recover the data/first target information) to obtain the first target information (any of the information cited in para. 388 obtained by the receiving devices).

As per claim 17, the claim 1 rejection discloses a method for vehicle communication, comprising: 
obtaining first target information and transmission direction information from a first vehicle ((para. 388, The data channel can be used to convey GPS coordinates, where they must be obtained by the device in the vehicle/from a vehicle in order to convey them on the data channel); 
modulating the first target information onto a first sound wave signal ( as per the claim 1 rejection); 
and
sending the first sound wave signal to a second vehicle according to the transmission direction information (as per the claim 1 rejection).


As per claim 2, the system according to claim 1, wherein the first smart apparatus comprises: 
a first location portion configured to acquire first position information of the first vehicle as the first target information (para. 388, The data channel can be used to convey GPS coordinates); and 
a first direction acquisition portion configured to acquire the transmission direction information (the GPS coordinates require a gps system/first direction acquisition portion in order to obtain the GPS coordinates).

As per claim 3, the system according to claim 1, wherein the first smart apparatus comprises: 
a first wireless communication portion having an identifier as the first target information (the gps coordinates as per the claim 2 rejection); and 
a first direction acquisition portion configured to acquire the transmission direction information (the gps system as per the claim 2 rejection).

As per claim 4, the system according to claim 1, wherein the first smart apparatus comprises: 
a first location portion configured to acquire first position information of the first vehicle (the gps system of the claim 2 rejection); 
a first wireless communication portion having an identifier (para. 387, the mobile devices by definition comprise a wireless communication portion because they are mobile, additionally a mobile device requires a unique identifier for the purpose of being identified by the wireless network, additionally the vehicle has a unique identifier that is part of the data encoded into its audio); 
a first direction acquisition portion configured to acquire the transmission direction information (the GPS system of the claim 2 rejection); 
wherein the first target information comprises the first position information of the first vehicle and the identifier (the GPS coordinates can be part of the first target information as per the claim 2 rejection and the vehicle identifier can be obtained by the mobile device to be encoded to the vehicle audio as a unique identifier as per para. 390).

As per claim 18, the vehicles can communicate (para. 389) which requires analogous processing (as shown in figs 1 and 2) at each mobile/smart device in each vehicle where, as is required in communication, after the sending the first signal to the second vehicle according to the transmission direction information (as per the claim 1 rejection): receiving a second signal returned by the second vehicle according to the first target information (analogous to the steps recited in the claim 1 rejection, except performed by the mobile device of the first vehicle); analyzing the second signal as part of communication as cited in para. 389; and 
establishing a communication between the first vehicle and the second vehicle according to the second target information (the communication cited in the claim 1 rejection comprises back and forth coded/embedded/modulated and decoded/detected/demodulated data streams based on the first and second target information as an established communication).

As per claim 23, the claim 1 rejection discloses a vehicle, comprising: a first smart apparatus configured to acquire a first target information and a transmission direction information (as per the claim 1 rejection)
, a first horn (as per the claim 1 rejection), and
 a first horn control portion configured to control the first horn to send a first sound wave signal modulated by the first target information to a second vehicle based on the transmission direction information (as per the claim 1 rejection).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following claims 5-9,15,24, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al (US 20140142958 A1) as applied to claims 1-4.

As per claim 5, Sharma discloses claims 1-4, but does not specifythe system according to claim 4, wherein the identifier comprises at least one of a mac address or an IP address.
The examiner takes official notice it is well known in the art for communicating networked devices to use mac and or IP addresses for the purpose of identification on the network.

As per claims 6, The system according to claim 5, wherein the first horn control portion comprises: 
an acquisition sub-portion configured to acquire/obtaining the first target information and the transmission direction information from the first smart apparatus (the GPS system as per the claim 2 rejection and the encoded data as per the claim 1 rejection); 
a modulation sub-portion configured to modulate the first target information onto the first sound wave signal (the modulating performed by the embed stage at 104); and 
a sending sub-portion configured to send the first sound wave signal to the second vehicle based on the transmission direction information (the output of 106 sent to the second vehicle via the horn, where the output of 106 is based on the attributes/transmission direction information as used in stages 102,104,106).

As per claim 7, The system according to claim 6, wherein the second smart apparatus comprises: 
a second sound pickup portion configured to receive the first sound wave signal (input to 200 in fig. 2); and 
a second demodulation portion (stages 204,206) configured to demodulate the first sound wave signal to obtain the first target information (data out).

As per claim 8, the system according to claim 5, wherein the second smart apparatus comprises: 
a second sound pickup portion configured to receive the first sound wave signal (per the claim 7 rejection); 
a second demodulation portion configure to demodulate the first sound wave signal to obtain the first target information (per the claim 7 rejection); 
and a second wireless communication portion configured to communication with the first wireless communication portion (required by each communicating mobile device in each vehicle in order to be a mobile device).

As per claim 9, the system according to claim 8, wherein the first smart apparatus further comprises: 
a receiving portion configured to receive a second signal returned by the second vehicle according to the first target information (Fig. 2 audio input to stage 200 as used by the first smart device in order to receive communications from the second smart device); and 
an analyzing portion 204,206 configured to analyze the second signal to obtain a second target information.

As per claim 15, the system according to claim 6, wherein the acquisition sub-portion comprises at least one of: 
a first signal direction determining sub-portion, configured to monitor a key control information input by a user, and determine a transmission direction according to the key control information (para. 224, prediction of user intent via mobile device user interface, which is key control information input by a user); OR
a second signal direction determining sub-portion configured to monitor a user- entered knob control information, and determine the transmission direction according to the knob control information; OR
 a third signal direction determining sub-portion configured to monitor a user's eye movement direction and a sight direction, and determine the transmission direction according to the eye movement direction and the sight direction; or 
a fourth signal direction determining sub-portion configured to monitor a voice command input by the user, and determine the transmission direction according to the voice command.

As per claim 24, Sharma discloses vehicles but does not specify the vehicle comprises at least one of a boat, an aircraft, or an unmanned aerial vehicle (UAV).
The examiner takes official notice it is well known in the art that vehicles can comprise boats and planes and drones as well known means of traversing air and water.


The following claims 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al (US 20140142958 A1) as applied to claims 1-4, and further in view of Raz et al (US 20130261887 A1).

As per claim 16, Sharma discloses generating a sound wave for a horn using transmission direction information as per the claim 1 rejection, but does not disclose the sending sub-portion comprises a plurality of speakers forming an array; and 
the array comprises a phase control array configured to generate the sound wave signal with specified direction.

Raz teaches that horns can be implemented as arrays/plurality of speakers as a phase control array/phase array para. 16, to generate sound in a specified direction (directional horn system, para. 21).  It would have been obvious to implement an array of horns for the purpose of implementing a directional horn system which generates sound is a specified direction.


Allowable Subject Matter

Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
April 27, 2022